Motion for reargument granted, without costs, and upon reconsideration, last paragraph and decretal paragraph of decision dated July 14, 1983 (96 AD2d 634) amended to read as follows: “Accordingly, in view of the board’s unchallenged finding that claimant had ceased to be qualified to perform her regular duties on the date she was terminated, the board’s decision finding a violation of section 120 of the Workers’ Compensation Law and imposing a penalty of $100 must be reversed. Decision reversed, with costs to the employer against the Workers’ Compensation Board, and matter remitted to the board for further proceedings not inconsistent herewith.” Mahoney, P. J., Sweeney, Main, Casey and Weiss, JJ., concur.